Exhibit 10.22

Compensatory Arrangements with Non-Management Directors

(effective January 1, 2010)

 

Annual Retainer

   $35,000

Additional Annual Retainer for Audit Committee Chair

   $10,000

Additional Annual Retainer for Other Committee Chairs

   $7,500

Board Meeting Attendance Fees

   $750 per meeting (applicable to TECO Energy, Inc. and Tampa Electric Company
Board meetings)

Committee Meeting Attendance Fees

   $1,500 per meeting

Restricted Stock

   Annual grant of 3,000 shares, which vest in three equal annual installments

TECO Energy, Inc. also pays for or reimburses directors for their
meeting-related expenses.